*842On the Court’s own motion, appeal, insofar as taken from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that that order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order of affirmance, dismissed, without costs, upon the ground that as to that order no substantial constitutional question, is directly involved. Motion for leave to appeal denied.